Order filed July 15, 2021




                                      In The

                       Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00793-CR
                                   ____________

  IN RE THE STATE OF TEXAS EX REL.KIM OGG, HARRIS COUNTY
                   DISTRICT ATTORNEY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                      County Criminal Court at Law No. 8
                            Harris County, Texas
                        Trial Court Cause No. 2232126

                                     ORDER

      On March 15, 2021, relator the State of Texas ex rel. Kim Ogg, Harris County
District Attorney, filed an amended petition for writ of mandamus in this court,
asking that we compel the Honorable Franklin Bynum, presiding judge of County
Criminal Court at Law No. 8 of Harris County, to vacate the December 2, 2020
judgment of acquittal entered after he conducted a nonjury trial without the State’s
consent.

      On May 27, 2021, we conditionally granted the State’s amended petition for
writ of mandamus and directed the trial court to vacate the December 2, 2020
judgment of acquittal, and we stated that the writ would issue only if the trial court
failed to act in accordance with this court’s opinion.

      On June 17, 2021, the State filed, in the trial court, a motion to vacate the void
acquittal judgment and to issue a summons to return the parties to the position they
were in before the court entered the void judgment. The State presented the motion
to the trial court on July 1, 2021.

      On July 6, 2021, the State filed a motion to issue the writ of mandamus, asking
this court to issue the writ because the trial court has not set aside the December 2,
2020 judgment of acquittal as ordered in our May 27, 2021 order.

      If the trial court has not vacated the December 2, 2021 judgment by August
1, 2021, the writ will issue. We order the State to file a status report with this court
to inform the court of the action, if any, taken by the trial court to comply with our
May 27, 2021 order on or before August 2, 2021.



                                      PER CURIAM

Panel consists of Justices Jewell, Poissant, and Wilson.




                                           2